Citation Nr: 0204687	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  97-05 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Propriety of forfeiture declared against the appellant 
pursuant to 38 U.S.C.A. § 6103(a).


REPRESENTATION

Appellant represented by:	Arturo M. Catacutan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and M.P.


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1919 to July 
1936.  The veteran died in 1947.  The appellant is the 
veteran's son.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  The appellant subsequently perfected this 
appeal.

In February 1998, the Board remanded the case for additional 
development.  Upon completion of the required development, 
the case was returned to the Board.  In April 1999, the Board 
determined that the forfeiture declared against the appellant 
was proper.  In August 1999, the Board denied appellant's 
motion for reconsideration.

The appellant appealed the Board's April 1999 decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court).  In an 
Order dated May 22, 2001, the Court vacated the Board's April 
1999 decision.  The case was remanded to the Board for 
readjudication in light of the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107 
(West Supp. 2001).  The Board was also directed to consider 
whether the correct standard was applied in declaring the 
forfeiture.  See Trilles v. West, 13 Vet. App. 314 (2000).


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the appellant's appeal.

2. In November 1988, the RO notified the appellant that VA 
benefits may be paid to a child who had never married and 
who became incapable of self-support by reason of physical 
or mental disability before the 18th birthday.

3. In January 1989, the appellant certified that he was 
single and had never been married.

4. The record reflects that the appellant was married and had 
a child prior to his January certification.

5. Beyond any reasonable doubt, the appellant knowingly made 
false representations concerning his claim for VA 
benefits.


CONCLUSION OF LAW

The forfeiture declared against the appellant was proper.  
38 U.S.C.A. § 6103(a) (West 1991 & Supp. 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA, 38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The appellant was notified in the January 1996 
forfeiture decision, the November 1996 statement of the case 
(SOC), the November 1998 supplemental statement of the case 
(SSOC) and the April 1999 Board decision of the laws and 
regulations related to forfeiture and of the circumstances 
surrounding the forfeiture of his benefits.  Further, at the 
RO hearing in June 1997, the appellant was advised of the 
reason for forfeiture and indicated that he fully understood 
the reasons for the forfeiture of his VA benefits.  The Board 
concludes that the above-referenced discussions adequately 
informed the appellant of the laws and regulations regarding 
forfeiture and their application to his particular case and 
therefore, complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
connection with the forfeiture decision, the appellant has 
had the opportunity to provide testimony and submit argument.  
The appellant has not identified additional documents to be 
obtained or witnesses to interview regarding information 
pertinent to his claim.  In his September 2000 informal brief 
to the Court, the appellant indicated that VA did not fail to 
get any documents.  Additionally, extensive field 
examinations were conducted.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

In November 1988, the RO notified the appellant that VA 
benefits may be paid to a child who had never married and who 
became incapable of self-support by reason of physical or 
mental disability before the 18th birthday.  

In December 1988, the appellant submitted documents in 
support of his claim including a December 1980 voter's 
affidavit in which he reported his civil status as single.  
In January 1989, the RO requested the appellant to submit 
information regarding his current marital status.  In a 
January 1989 statement, the appellant certified that he was 
"single and [had] never been married up to the present."  

In April 1990, the Board denied recognition of the appellant 
as a "child" of the veteran on the basis of permanent 
incapacity for self-support before attaining the age of 18.  
The claimant appealed this decision and in a memorandum 
decision dated April 7, 1993, the Court vacated the Board's 
April 1990 decision and remanded for further adjudication.  
In January 1994, the Board remanded the claim for additional 
development.  

In a February 1994 deposition, the appellant reported that he 
was single and certified that the information provided was 
true and correct to the best of his knowledge and belief.

In July 1994, the Board granted recognition of the appellant 
as a "child" of the veteran on the basis of permanent 
incapacity for self-support prior to reaching the age of 18.  
In October 1994, the RO granted entitlement to Dependency and 
Indemnity Compensation, effective from November 1, 1988.  

In November 1994, a field examination was requested to 
determine whether or not the appellant was still alive and to 
deliver a check for retroactive benefits.  During the course 
of the investigation, it was discovered that the appellant 
had married in November 1978 and fathered a child.  The 
investigator reported interviews with the appellant's 
neighbors which revealed the appellant had previously married 
and that he had a son, G.S.N.  During an interview with the 
appellant, he admitted that he had been married to B.M.S. and 
stated that 2 years after the marriage they separated because 
of financial problems.  A copy of the marriage contract 
between the appellant and B.M.S. indicates they were married 
on November 11, 1978.  A copy of the birth certificate of 
G.S.N. reported the child's parents, the appellant and 
B.M.S., had married on April [redacted], 1977.  

In a February 1995 statement, the appellant claimed that he 
declared his status was single or unmarried because he 
believed that to be the truth.  He did not deny he married 
B.M.S. on November [redacted], 1978, but that he did not knowingly or 
intentionally plan to deceive VA.  He provided several 
reasons to explain why he believed he was single or unmarried 
including because 2 months after the marriage B.M.S. 
abandoned the family, because the appellant learned B.M.S. 
had previously married C.M., and because he presumed B.M.S. 
was dead.  

A copy of the marriage contract between B.M.S. and C.M. 
indicates they were married on March 28, 1966.  An April 1995 
search of death records revealed information certifying that 
C.M. died on August [redacted], 1971.  B.M.S. was reported as the 
surviving spouse.

In correspondence dated in January 1997, the appellant's 
representative argued that the appellant's concealment of his 
marriage was minor and that forfeiture was too harsh and 
inconsiderate.

In a March 1997 statement, the appellant claimed that he 
reported he was single in good faith and in honest belief 
that he was single because at that time he was not living 
with his wife and son.  He argued that his having reported he 
was single on voting affidavits indicated he had consistently 
held himself out to be single and had no deliberate intention 
to misrepresent his civil status.  

At the June 1997 RO hearing, the appellant testified that 
because he was separated from his spouse after his marriage 
he considered himself single and that when he applied for VA 
benefits, he did not know that he had to report such legal 
marriage.  He also reported that after he was married he 
lived with his spouse for approximately 11/2 years.  The 
appellant's representative argued that the concealment of the 
fact that he was married was not intentional.

In a June 1999 motion for reconsideration, the appellant 
argued that he did not deliberately conceal the fact that he 
was married or intentionally declare that he had never 
married just to be entitled to benefits.  He states that it 
was his "honest belief, probably due to lack of proper 
education on [his] part and the surrounding circumstances of 
[his] married life which the Board was already aware of, that 
[he had] not married at all."  He further argues that this 
can be shown by his consistent declaration that he was 
single.  In August 1999, the appellant's motion for 
reconsideration was denied.  

In a September 2000 informal brief to the Court, the 
appellant argued that the Board strictly interpreted his 
violation of the law and that the law should be liberally 
applied because his case was not a deliberate or fraudulent 
misrepresentation but from an honest belief.  The appellant 
states that when he wrote the RO in October 1988 and declared 
that he was single and had never been married, he had a firm 
and honest belief that he was really single.  The appellant 
further argues that B.M.S. abandoned him about a year after 
their marriage and he did not know her whereabouts.  
Therefore, after seven years he presumed she was dead. 

Analysis

Pertinent law, in effect at the time of the appellant's 
original claim, provided that the term "child" of the 
veteran means an unmarried person who is a legitimate child, 
a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
or an illegitimate child; and is under the age of 18 years; 
or before reaching the age of 18 years, became permanently 
incapable of self-support; or after reaching the age of 18 
years and until completion of education or training, but not 
after reaching the age of 23, is pursuing a course of 
instruction at any approved educational institution.  
38 U.S.C.A. § 101(4) (West 1991); 38 C.F.R. § 3.57 (1993).

VA law provides that whoever knowingly makes or causes to be 
made or conspires, combines, aids, or assists in, agrees to, 
arranges for, or in any way procures the making or 
presentation of a false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper concerning any 
claim for VA benefits shall forfeit all rights, claims, and 
benefits under all laws administered by VA (except laws 
pertaining to insurance benefits).  38 U.S.C.A. § 6103(a) 
(West 1991 & Supp. 2001).  

The forfeiture action is an adversarial process initiated by 
the VA Secretary that requires the application of a "beyond 
a reasonable doubt" standard to declare a forfeiture.  Thus, 
it involves a standard much higher than the typical claims 
adjudication standard.  See Trilles v. West, 13 Vet. App. 
314, 318, 326-27 (2000).

Based upon a review of the complete record, the Board finds 
that beyond any reasonable doubt, the appellant knowingly 
made false representations concerning his claim for VA 
benefits.  The appellant represented that he was single and 
had never married.  The argument that statements reporting 
himself as single were unintentional misrepresentations is 
not persuasive.  

The appellant also argues that he honestly believed he was 
single at the time he filed his claim for VA benefits.  While 
the circumstances surrounding the appellant's marriage may 
have caused him to represent himself as single, there is no 
doubt that the appellant was aware that he had married.  The 
appellant was also aware that marriage was a bar to the 
benefits he was seeking.  Although clearly aware he had 
married B.M.S. in approximately 1978, the appellant never 
informed VA of his marriage and in fact, denied ever having 
married.  Further, he continued to hold himself out as single 
until confronted with the information regarding his marriage 
to B.M.S.  Therefore, the Board must conclude that the 
forfeiture declared against the appellant was proper.  









ORDER

Forfeiture declared against the appellant pursuant to 
38 U.S.C.A. § 6103(a) having been proper, the appeal is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals
 
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

